NO. 12-09-00208-CR
                                 NO. 12-09-00209-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

GARRY STEVEN ALBRIGHT,                            §   APPEAL FROM THE 7TH
APPELLANT

V.                                                §   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                          §   SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
        These appeals are being dismissed for want of jurisdiction. After entering a guilty plea
 in each case, Appellant was convicted of “accident involving injury/death” and “intoxicated
 assault with a vehicle causing serious bodily injury.” Sentence in each case was imposed on
 May 6, 2009.
        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice
 of appeal is filed within thirty days after the day sentence is imposed or suspended in open court
 unless a motion for new trial is timely filed. TEX . R. APP. P. 26.2(a)(1). Where a timely motion
 for new trial has been filed, notice of appeal shall be filed within ninety days after the sentence
 is imposed or suspended in open court. TEX . R. APP. P. 26.2(a)(2). Appellant did not file a
 motion for new trial in either case. Therefore, his notice of appeal was due on or before June 5,
 2009. However, Appellant did not file his notice of appeal until July 9, 2009 and did not file a
 motion for extension of time to file his notice of appeal as permitted by Texas Rule of Appellate
 Procedure 26.3. See TEX . R. APP. P. 26.3 (appellate court may extend time for filing notice of
 appeal if, within fifteen days after deadline for filing notice of appeal, appellant files notice of
 appeal in trial court and motion complying with Texas Rule of Appellate Procedure 10.5(b) in
 appellate court).
         On July 10, 2009, this court notified Appellant that his notice of appeal was untimely and
that there was no timely motion for an extension of time to file the notice of appeal as permitted
by rule 26.3. Appellant was further informed that the appeals would be dismissed unless, on or
before July 20, 2009, the information filed in these appeals was amended to show the jurisdiction
of this court. On July 17, 2009, Appellant responded to this court’s notice. However, he did not
furnish information establishing this court’s jurisdiction.
         Because this court has no authority to allow the late filing of a notice of appeal except
as provided by rule 26.3, the appeals must be dismissed. See Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, these appeals are dismissed for want of jurisdiction.
Opinion delivered July 31, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)




                                                         2